DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to computer program per se.  A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to tone of the statutory categories of invention (See MPEP 2106).
It is noted that computer programs embodied on a non-transitory computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as nonstatutory subject matter per se (i.e. signals or carrier waves).  Examiner advises applicant to rewrite claim as a “non-transitory, tangible computer readable storage medium…” per MPEP 2106 II-A-c

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2019/0277917).

With respect to claim 1, Chan discloses a method for estimating performance parameters of a battery, comprising: 
generating a first curve segment to be calibrated during a process of adjusting a battery capacity in a first capacity interval with a first capacity value as an endpoint value, wherein the first curve segment to be calibrated represents an actual change of the battery capacity in the first capacity interval with a voltage [0008]; 
determining, in a preset reference curve, a first target curve segment that matches the first curve segment to be calibrated, wherein the preset reference curve represents a reference change of the battery capacity with a voltage within an output voltage range of the battery [0009]; 
determining a state of charge (SOC) interval (characterized in optimal matching curve) corresponding to the first target curve segment as a SOC interval of the first curve segment to be calibrated [0009]; and 
estimating the performance parameters of the battery based on the SOC interval (calculating the state of charge using optimal matching curve) of the first curve segment to be calibrated, wherein the performance parameters comprise a current SOC and/or a current battery capacity [0010].

With respect to claim 2, Chan discloses wherein the performance parameters comprise the current SOC, and estimating the performance parameters of the battery based on the SOC interval of the first curve segment to be calibrated comprises: 
under a condition that the first capacity value is a starting value of the first capacity interval, using a starting value of the SOC interval of the first curve segment to be calibrated as the current SOC of the battery [Par. 00005-0058] (characterized in calculating the SOC of the battery based on the first discharge capacity and the second discharge capacity); or 
under a condition that the first capacity value is an end value of the first capacity interval, using an end value of the SOC interval of the first curve segment to be calibrated as the current SOC of the battery [Par. 00005-0058] (characterized in calculating the SOC of the battery based on the first discharge capacity and the second discharge capacity).

With respect to claim 4, Chan discloses wherein the method further comprises: 
generating a second curve segment to be calibrated (characterized in the middle discharge stage being the first segment and the posterior discharge stage being the second segment) [Par. 0041 & 0050] during a process of adjusting the battery capacity in a second capacity interval with a second capacity value as an endpoint value, wherein the second curve segment to be calibrated represents a change of the battery capacity in the second capacity interval with a voltage [Fig. 2-3]; 
determining, in the preset reference curve, a second target curve segment that matches the second curve segment to be calibrated (characterized by implementing a model combining the linear with the index wherein linear term is only used to fit the performance of the battery when the performance curve is straight; the exponential function is used to fit the performance of the battery in the final diffusion barrier stage) [Par. 0050-0053]
determining a SOC interval corresponding to the second target curve segment as a SOC interval of the second curve segment to be calibrated [Par. 0057-0058] (Different discharge voltages are relevant to different discharge times, thus different SOCs under different discharge times can be obtained by the above process).

With respect to claim 8, Chan discloses wherein before the generating a first curve segment to be calibrated during a process of adjusting a battery capacity in a first capacity interval with a first capacity value as an endpoint value, the method further comprises: 
under a condition that a real-time capacity of the battery is greater than the first capacity value, discharging the battery until the real-time capacity of the battery reduces to the first capacity value; (characterized by discharging the battery passed the initial discharge stage to the middle discharge stage before performing the optimized matching technique) [Par. 0041, 0056, 0063] or 
Chan does not necessarily specify an embodiment wherein the battery is in a charging state, which is recited by the claims second condition, however, Examiner notes that because the claim is written in the alternative state (using or) the claim language is met by the first condition.  

With respect to claim 10, Chan discloses wherein the determining, in a preset reference curve, a first target curve segment that matches the first curve segment to be calibrated comprises: 
performing normalization processing on the first curve segment to be calibrated to obtain the first curve segment to be calibrated after normalization processing [Par. 0042-0045] & [Fig. 2]; 
performing normalization processing on the preset reference curve to obtain a first reference curve, wherein the first reference curve represents a reference change of the SOC with a voltage [Par. 0042-0045] & [Fig. 2]; 
determining a plurality of points on the first reference curve, and acquiring, on the first reference curve, a plurality of first reference curve segments of different lengths with the plurality of points as starting points respectively [Par. 0050-0051] (characterized in using a model combining the index and the linear in order to fit performance according to different segments of the curve (e.g. straight vs. exponential)); 
performing normalization processing on the acquired plurality of first reference curve segments, so that a projection of the plurality of first reference curve segments after normalization processing on an ordinate is the same as a projection of the first curve segment to be calibrated after normalization processing on the ordinate [Par. 0041-0042]; and 
calculating deviations between the first curve segment to be calibrated after normalization processing and the plurality of first reference curve segments after normalization processing respectively, and determining a first reference curve segment after normalization processing having a smallest deviation with the first curve segment to be calibrated after normalization processing as the first target curve segment [Par. 0048-0050] (characterized by comparing the first fitting parameter with the second fitting parameters that are obtained by fitting the standard curve according to the function model).

With respect to claim 11, Chan discloses wherein the determining a plurality of points on the first reference curve, and acquiring, on the first reference curve, a plurality of first reference curve segments of different lengths with the plurality of points as starting points respectively comprises: 
determining a point on the first reference curve at every preset SOC distance from a starting point of the first reference curve [Par. 0041-0042]; and (characterized by establishing three sections indicating three stages, including initial discharge, middle discharge state, and posterior discharge state)
acquiring, for any point of the determined points, a plurality of first reference curve segments with the any point as a starting point on the first reference curve, wherein lengthes of the plurality of first reference curve segments with the any point as a starting point are different preset lengthes [Par. 0041-0042]. (characterized by establishing three sections indicating three stages, including initial discharge, middle discharge state, and posterior discharge state)

With respect to claim 12, Chan wherein a capacity interval of the first curve segment to be calibrated after normalization processing is [0, 1] (see Fig. 2; x axis).

With respect to claim 13, Chan discloses an apparatus for estimating performance parameters of a battery [Fig. 4], comprising: 
a first curve generation module [Fig. 4; 101] configured to generate a first curve segment to be calibrated during a process of adjusting a battery capacity in a first capacity interval with a first capacity value as an endpoint value, wherein the first curve segment to be calibrated represents an actual change of the battery capacity in the first capacity interval with a voltage [0008];
a first matching module [Fig. 4; 102] configured to determine, in a preset reference curve, a first target curve segment that matches the first curve segment to be calibrated, wherein the preset reference curve represents a reference change of the battery capacity with a voltage within an output voltage range of the battery [0009];
a first SOC interval determination module [Fig. 4; 103] configured to determine a state of charge (SOC) interval (characterized in optimal matching curve) corresponding to the first target curve segment as a SOC interval of the first curve segment to be calibrated [0009];  and 
a first performance parameter estimation module [Fig. 4] configured to estimate the performance parameters of the battery based on the SOC interval (calculating the state of charge using optimal matching curve) of the first curve segment to be calibrated, wherein the performance parameters comprise a current SOC and/or a current battery capacity [0010].

With respect to claim 14, Chan discloses a device [Fig. 5] for estimating performance parameters of a battery, comprising a memory [Fig. 5; 15] configured to store a program [Par. 0070-0073]; and 
a processor [Fig. 5; 11] configured to run the program stored in the memory to implement the method for estimating performance parameters [Par. 0074-0075] of a battery according to claim 1.

With respect to claim 15, Chan discloses a computer storage medium having computer program instructions stored thereon [Fig. 5; 152] that [Par. 0073-0076], when executed by a processor, implement the method for estimating performance parameters of a battery according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2019/0277917) in view of Kim et al. (US 2015/0070024).

With respect to claim 3, Chan fails to disclose wherein the performance parameters comprise the current battery capacity, and estimating the performance parameters of the battery based on the SOC interval of the first curve segment to be calibrated comprises: 
using a ratio of an interval length of the first capacity interval to an interval length of the SOC interval of the first curve segment to be calibrated as the current battery capacity.
Kim discloses a battery monitoring and management unit for determining performance parameters including the current battery capacity that is determined using a ratio of an interval length of the first capacity interval to an interval length of the SOC interval of the first curve segment to be calibrated as the current battery capacity [Par. 0027 & 0065].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chan with Kim to further include wherein the performance parameters comprise the current battery capacity, and estimating the performance parameters of the battery based on the SOC interval of the first curve segment to be calibrated comprises: using a ratio of an interval length of the first capacity interval to an interval length of the SOC interval of the first curve segment to be calibrated as the current battery capacity motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 5, Chan discloses wherein the performance parameters comprise the current battery capacity, and estimating the performance parameters of the battery based on the SOC interval of the first curve segment to be calibrated comprises: 
determining a first SOC corresponding to the first capacity value in the SOC interval of the first curve segment to be calibrated [Par. 0058-0060]; 
determining a second SOC corresponding to the second capacity value in the SOC interval of the second curve segment to be calibrated [Par. 0058-0060]; 
Chan fails to disclose wherein the performance parameters comprise the current battery capacity, and estimating the performance parameters of the battery based on the SOC interval of the first curve segment to be calibrated comprises: calculating a capacity difference between the first capacity value and the second capacity value, and a SOC difference between the first SOC and the second SOC; and using a ratio of the capacity difference to the SOC difference as the current battery capacity of the battery.
Kim discloses a battery monitoring and management unit for determining performance parameters including the current battery capacity that is determined by calculating a capacity difference between the first capacity value and the second capacity value, and a SOC difference between the first SOC and the second SOC; and using a ratio of the capacity difference to the SOC difference as the current battery capacity of the battery [Par. 0027 & 0065].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chan with Kim to further include wherein the performance parameters comprise the current battery capacity, and estimating the performance parameters of the battery based on the SOC interval of the first curve segment to be calibrated comprises: calculating a capacity difference between the first capacity value and the second capacity value, and a SOC difference between the first SOC and the second SOC; and using a ratio of the capacity difference to the SOC difference as the current battery capacity of the battery motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 6, Chan discloses generating a third curve segment to be calibrated during a process of adjusting the battery capacity in a third capacity interval with a third capacity value as an endpoint value (characterized in the initial discharge stage, middle discharge stage, and posterior discharge stage defining three curve segments to be calibrated) [Par. 0041 & 0050], wherein the third curve segment to be calibrated represents a change of the battery capacity in the third capacity interval with a voltage; 
determining, in the preset reference curve, a third target curve segment that matches the third curve segment to be calibrated; and (characterized by implementing a model combining the linear with the index terms to perform matching for each stage as most appropriate) [Par. 0050-0055]
determining a SOC interval corresponding to the third target curve segment as a SOC interval of the third curve segment to be calibrated [Par. 0055-0058]. (Different discharge voltages are relevant to different discharge times, thus different SOCs under different discharge times can be obtained by the above process).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2019/0277917) in view of Wang et al. (US 9091735).

With respect to claim 9, Chan discloses wherein the generating a first curve segment to be calibrated during a process of adjusting a battery capacity in a first capacity interval with a first capacity value as an endpoint value comprises: 
adjusting the battery capacity from the first capacity value to the other endpoint value of the first capacity interval through constant current charging or constant current discharging, to generate a first curve segment to be processed [Fig. 2].
However, Chan fails to necessarily disclose further adjusting the battery capacity from the other endpoint value to the first capacity value through constant current charging or constant current discharging, to generate a second curve segment to be processed; and 
performing averaging processing on the first curve segment to be processed and the second curve segment to be processed, to obtain the first curve segment to be calibrated.
Wang discloses a method for determining and predicting the state of a rechargeable battery in real time and further teaches about determining the state of charge based using a curve fit to an average of the charge and discharge curves, wherein the charge and discharge curves are determined to be adjusting the from the first capacity value to the other endpoint value and then adjusting the battery capacity from the other endpoint value to the first capacity value through constant current charging or constant current discharging [Col 6; ln 55-67 to Col 7; ln 1-8].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chan with Wang to further include adjusting the battery capacity from the other endpoint value to the first capacity value through constant current charging or constant current discharging, to generate a second curve segment to be processed; and performing averaging processing on the first curve segment to be processed and the second curve segment to be processed, to obtain the first curve segment to be calibrated motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7 distinguishes over the closest available prior art Chan et al. (US 2019/0277917), Kim et al. (US 2015/0070024), and Wang et al. (US 9091735), because the prior art, either singularly or in combination fails to anticipate or render obvious “wherein the performance parameters comprise the current battery capacity, and estimating the performance parameters of the battery based on the SOC interval of the first curve segment to be calibrated comprises: 
determining a third SOC corresponding to the third capacity value in the SOC interval of the third curve segment to be calibrated; 
determining, based on three pairs of first data to be calculated comprising the first capacity value and the first SOC, the second capacity value and the second SOC, and the third capacity value and the third SOC, multiple sets of second data to be calculated, each set of second data to be calculated comprising any two pairs of the three pairs of first data to be calculated; and
performing averaging processing on current battery capacities of the multiple sets of second data to be calculated to obtain the current battery capacity of the battery, wherein the current battery capacity of each set of second data to be calculated is a ratio of a difference of capacity values between the comprised two pairs of first data to be calculated to a difference of SOC between the comprised two pairs of first data to be calculated” in combination with every other limitation in the claim and those it depends upon as claimed and defined by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otagiri et al. (US 2020/0011933) discloses a battery state-of-charge estimation apparatus for estimating the state of charge of a battery and further teaches about when the capacity difference between the battery before charging or discharging and the battery after charging or discharging is less than the threshold, the state-of-charge estimation unit refers to the internal-division-ratio information so as to determine an internal division ratio that corresponds to the capacity difference between the battery before charging or discharging and the battery after charging or discharging, and estimates the state of charge of the battery by using the determined internal division ratio, the open-circuit voltage, the charge SOC-OCV curve, and the discharge SOC-OCV curve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/               Examiner, Art Unit 2865      

/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
05/17/2022